IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                            _______________

                               No. 94-40064
                             _______________




                   HARTFORD LIFE INSURANCE COMPANY,

                                                    Plaintiff-Appellee,

                                  VERSUS

               ASSOCIATION CONSULTANTS, INC., et al.,

                                                    Defendants-Appellants.



                       _________________________

            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (1:94 CV 618)
                      _________________________

                            September 8, 1995


Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     We have reviewed the briefs and have heard oral argument from

counsel and have consulted relevant portions of the record.               We

conclude that the district court did not abuse its discretion in

weighing the requisite factors from which it decided to enter a

preliminary injunction.        Of course, in so holding, we express


     *
       Local Rule 47.5.1 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens
on the legal profession." Pursuant to that rule, the court has determined
that this opinion should not be published.
absolutely no view on the underlying merits or issues of this case.

     Accordingly, the order granting the preliminary injunction is

AFFIRMED.   In view of the impending trial setting, the mandate

shall issue immediately.




                                2